Citation Nr: 1047364	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  00-00 165	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for chronic 
low back strain, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of October 1998 and September 1999 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This case was remanded by the Board in 
October 2001, in August 2004, and in February 2008, for further 
development.  


FINDINGS OF FACT

1.  The Veteran's service-connected low back strain is evidenced 
by flexion to 60 degrees, and has been demonstrated to be no 
worse than 30 degrees of flexion since the claim for an increase 
was received.  

2.  The Veteran suffered a post-service back injury that resulted 
in an intervertebral disc syndrome (IVDS) disability that is not 
related to his service-connected back strain.

3.  The veteran's service-connected back strain does preclude 
substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §  4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. 
§§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5237 
(2010).  

2.  The criteria for an award of TDIU have been not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in November 2001, 
June 2003, October 2004, February 2005, March 2008, and September 
2009.  Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's claims, 
any timing errors have been cured by the RO's subsequent actions.  
Id.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided a statement of the case (SOC) and four 
supplemental statements of the case (SSOCs) reporting the results 
of its reviews of the issues on appeal and the text of the 
relevant portions of the VA regulations.  The Veteran was also 
apprised of the changes in the criteria for evaluating 
disabilities of the spine.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.  Collectively, the 
examinations provide sufficient information to apply pertinent 
rating criteria during the pendency of the claim.



II.  Low Back Strain Rating

A.  Background

The Veteran was service connected for a back strain in a rating 
decision dated in April 1977, rated as 10 percent disabling, 
based on STR entries indicating complaints of low back strain.  
The initial award was subsequently increased to 20 percent.  On 
appeal from an increased rating claim, the Board increased the 
rating to 40 percent in a decision dated in May 1992.  

The record shows that the Veteran injured his back after leaving 
military service in an industrial accident in December 1998.  A 
computerized tomography (CT) scan immediately after that revealed 
diffusely bulging discs at L3-4 and L4-5.  An MRI a few days 
later revealed a central herniated nucleus pulposus at L4-5, as 
well as bulging of the annulus fibrosis at L5-S1.  The Veteran 
was awarded SSDI disability benefits by the Social Security 
Administration (SSA), effective December 1, 1988, as a result of 
his 1988 industrial accident.  

Of record is a January 1996 letter from J. C. Serrato, Jr., D.O., 
the Veteran's treating orthopedic spine surgeon.  In that letter, 
which was addressed to the director of civilian personnel at Fort 
Benning, Georgia, Dr. Serrato discussed the impact of the 
Veteran's spine disability on his employment.  The doctor noted 
that the Veteran suffered degenerative disc disease of the spine, 
both lumbosacral spine and cervical-dorsal, superimposed trauma, 
herniation of a disk, subjective neurological involvement, and 
psychogenic psychosomatic personality.  In a To-Whom-It-May-
Concern letter authored by Dr. Serrato in November 1998, he noted 
that the Veteran reported having injured his spine while on 
active duty in May 1968, and recommended an increased rating for 
his service-connected back disability.  Dr. Serrato did not 
mention the Veteran's 1988 post-service back injury in this 
letter.  

The Veteran was examined three times in connection with his claim 
for an increased rating for his service-connected back strain.  
The first examination, conducted in April 1999, revealed that the 
Veteran could flex his spine to 60 degrees, extend to 20 degrees, 
and laterally flex and rotate to 25 degrees bilaterally.  The 
Veteran expressed pain starting at 50 degrees of forward flexion, 
at 15 degrees of extension, and at 20 degrees in both lateral 
flexion and rotation, bilaterally.  There was mild tenderness 
over the right lower paraspinals.  The examiner noted that a CT 
scan of the lumbosacral spine done in May 1998 showed moderately 
severe spondylosis of the lumbar vertebrae and the facet joint 
with degenerative changes.  Vacuum disk phenomenon was present in 
intervertebral disk spaces at L4-5 and L5-S1.  There was a left 
para-median focal herniated disk at L5-S1.  An x-ray of the spine 
showed spondylosis involving L1-L2 , L4-5, and L5-S1 with 
marginal eburnation, as well as degenerative disc disease at L4-5 
and L5-S1.  Diffuse osteoporosis of the lumbar vertebrae was 
shown, with slightly sclerotic changes of the L4-5 vertebrae, as 
well as left sacroiliac joint degenerative sclerosis.  and 
spondylosis of the lumbar vertebrae.  

The examiner's diagnoses were chronic low back pain, secondary to 
left para-median disc herniation at L5-S1 and spondylosis of the 
lumbar vertebrae; diffuse osteoporosis of the lumbar spine; and 
degenerative changes and sclerosis of the left sacroiliac joint.  

The Veteran failed to report for an examination scheduled in 
April 2003.  

Another examination was conducted in March 2005.  The examiner 
recounted the Veteran's relevant medical history and reported 
that examination revealed no tenderness over the lumbosacral 
spine; the Veteran did, however, complain of pain in the area of 
the lumbosacral spine.  There was no deformity of the spine.  The 
Veteran could forward flex to 30 degrees, extend to 15-20 
degrees, laterally flex to 15-20 degrees, and rotate to 15-20 
degrees.  Movements were somewhat guarded, but there was no 
evidence of paravertebral muscle spasm noted.  The examiner 
diagnosed degenerative spondylosis of the lumbosacral spine, with 
functional loss and functional impairment that was secondary to 
the degenerative spondylosis and degenerative disc disease, which 
the examiner described as moderate.  Joint function was 
additionally limited by pain, fatigue, weakness, incoordination, 
and lack of endurance due to flare-ups and repetitive use, with 
the related functional impairment increasing the Veteran's back 
disability into the moderately severe to severe range.  

The Veteran's most recent examination was conducted in March 
2010.  The Veteran reported no related neurological abnormalities 
such as urinary or fecal incontinence, urinary frequency, 
erectile dysfunction, or numbness.  The examiner noted that the 
Veteran's posture and gait were normal.  There was no evidence of 
abnormal spinal curvatures or ankylosis.  The examiner noted that 
the Veteran could flex his spine to 60 degrees, extend to 20 
degrees, and laterally flex and rotate to 20 degrees bilaterally.  
There was objective evidence of pain on active range-of-motion 
testing.  There was no objective evidence of additional 
limitations following repetitive motion.  

In response to specific questions posed to the examiner, she 
opined that it was less than likely as not that the Veteran's 
current IVDS was caused by or a result of his in-service back 
strain.  The examiner's rational was that the Veteran's back 
strain in service was a simple, uncomplicated strain that 
resulted in no chronic complications in service, and that such a 
simple strain was not likely to cause a discogenic and 
degenerative lumbar disorder such as the Veteran has.  It was 
more likely, the examiner opined, that the Veteran's work-related 
accident caused his current condition.  The examiner summarized 
that it was less than likely as not that the Veteran's low back 
strain caused his IVDS.  She also opined that the Veteran's 
chronic back strain does not impede sedentary employment.  

B.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  The Court has also found 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where a 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  
Here, the Board has found no medical evidence of record that 
would warrant a staged rating for this increased rating claim.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14 (2007).  Here, as noted in the foregoing background 
discussion, these regulatory provisions were taken into account 
in assessing the range of motion of the veteran's spine 
disability.  

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran was 
notified of these changes in a SSOC dated in May 2007, and in a 
VCAA notification letter dated in September 2009.  

The first of these changes, effective September 23, 2002, involve 
only changes to the rating of intervertebral disc syndrome 
(IVDS).  While the first change became effective during the 
pendency of his claim, it is not applicable here because the 
Veteran is not service connected for IVDS.  

The second change, effective September 26, 2003, renumbered all 
of the spine diagnostic codes, and provides for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  Because this second change 
became effective during the pendency of the claim, the Board must 
determine whether the revised version is more favorable to the 
veteran.  See VAOPGCPREC 7-2003.  However, even if the Board 
finds the revised version more favorable, the reach of the new 
criteria can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000.  

Under the old rating criteria, the veteran's lumbosacral strain 
disability is rated utilizing Diagnostic Code 5295.  38 C.F.R. 
§ 4.71a (2002).  Under Diagnostic Code 5295, a zero percent (non-
compensable) evaluation is for application when there are slight 
subjective symptoms only.  A 10 percent evaluation is for 
application when there is characteristic pain on motion.  A 20 
percent evaluation is for application when there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent evaluation, the 
highest rating available under Diagnostic Code 5295, is for 
application when there are severe symptoms, with listing of the 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Because the Veteran's lumbosacral strain disability is already 
rated as 40 percent disabling, and has been since well before 
receipt of the present claim, a higher rating is not available 
under Diagnostic Code 5295.  The only other diagnostic codes 
under the old rating criteria offering a rating higher than the 
Veteran's currently assigned 40 percent are inapt here because 
there is no evidence of record that the Veteran has residuals of 
a fractured spine, any ankylosis of the spine, or IVDS that is 
service connected.   In light of the foregoing, a higher rating 
is not warranted for the Veteran's lumbosacral strain disability 
under the old rating criteria.  

As noted, under the new rating criteria, disabilities of the 
spine are evaluated utilizing a General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  The 
General Rating Formula is for use with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  A 
note calls for evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Under the new General Rating Formula, a 10 percent evaluation is 
for application with forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent evaluation is for application when there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable ankylosis 
of the entire spine.  

Thus, in order to warrant a raging higher than the currently 
assigned 40 percent, there must be medical evidence of either 
unfavorable ankylosis of the entire thoracolumbar spine, or of 
unfavorable ankylosis of the entire spine.  Since neither of 
these is present, a higher rating is not warranted.  Moreover, 
the Board notes that there is no evidence of any associated 
objective neurologic abnormalities due to the service-connected 
strain that would warrant a separate rating under an appropriate 
diagnostic code.  

In sum, the evidence does not show that a rating higher than the 
presently assigned 40 percent is warranted under either the old 
or the new rating criteria.  The Board recognizes the Veteran's 
contention that his back symptoms consist of more than a back 
strain.  However, as noted above, and as supported by the 
preponderance of the medical evidence of record, the Veteran's 
disabling IVDS results from his post-service back injury, and is 
not related to his service-connected strain.  

The rating schedule is intended to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155, 38 C.F.R. § 
3.321(b).  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits, or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  The 
current evidence of record does not demonstrate that the 
veteran's service-connected strain has resulted in frequent 
periods of hospitalization or in marked interference with 
employment due exclusively to this service-connected lumbosacral 
strain disability.  Id.  

It is undisputed that the veteran's strain may have an adverse 
effect on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into account.  
In a recent decision, the Court cited with approval an opinion by 
the VA General Council Opinion that states that, if the criteria 
found in the rating schedule reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.   Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  As can be seen, the medical evidence shows that the 
rating criteria for the Veteran's service-connected back 
disability reasonably describes the claimant's current disability 
level and symptomatology under both the old and the new rating 
criteria.  Accordingly, the Board finds that the veteran's 
disability picture is contemplated by the rating schedule, that 
the assigned schedular evaluation is therefore adequate, and that 
consequently a remand to the RO for referral of this issue to the 
VA Central Office for consideration of an extraschedular 
evaluation is not required.  Id.  

III.  TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1).  Total ratings are authorized for any 
disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected disability 
may be assigned where the veteran is rated at 60 percent or more 
for a single service-connected disability, or rated at 70 percent 
for two or more service-connected disabilities and at least one 
disability is rated at least at 40 percent, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of the service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  Factors to be considered are the veteran's education 
and employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to 
any non-service-connected disabilities or the veteran's advancing 
age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (age may not be 
a factor in evaluating service-connected disability or 
unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

Here, the Veteran's only service-connected disability is his low 
back strain, which is rated at 40 percent disabling.  Thus, TDIU 
is not warranted based on the applicable percentage standards 
enunciated above.  

The record shows that the Veteran has not worked since his 
December 1988 post-service work-related back injury.  While Dr. 
Serrato's November 1998 letter suggested that the Veteran's back 
disability is related to his reported in-service back strain, the 
Board finds that this assessment is not accurate because it does 
not mention the Veteran's other IVDS back disability, and because 
the preponderance of the competent and credible evidence is that 
the Veteran's debilitating IVDS is related to post-service 
injury, not to his service-connected strain.  Supporting this 
conclusion is the evidence from SSA, which found that the 
Veteran's disability is related to his December 1988 work injury, 
and the medical opinion of the March 2010 VA examiner that the 
Veteran's IVDS is related to the 1988 work injury, and not to his 
service-connected lumbosacral strain.  This examiner also noted 
that the Veteran's chronic back strain does not impede sedentary 
employment.  As previously noted, the evidence does not support 
referral of this issue to the VA Central Office for consideration 
of an extraschedular evaluation.  

In sum, while the Veteran has not been employed since his 
December 1988 post-service back injury, the preponderance of the 
evidence is that this was caused by his 1988 non-service-
connected injury, not his service-connected strain.  The evidence 
also shows that the Veteran's single service-connected 
disability, rated at 40 percent, does not warrant award of TDIU 
based on the percentage standards enunciated above, and does not 
warrant referral to the VA Central Office for consideration of an 
extraschedular evaluation.  


ORDER

Entitlement to an increased disability evaluation for low back 
strain, currently evaluated as 40 percent disabling, is denied.

Entitlement to a total disability rating based upon individual 
unemployability due to service-connected disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


